Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 30 August 2021. Claims 1-25, 27-35, and 39-41 remain pending and presently under consideration in this application. 
Response to Amendment
While the cancellation of claim 25 in the Amendment filed 30 August 2021 would overcome the rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the previous FINAL office action the merits, applicants’ proposed amendment to the base independent claim 1 filed 30 August 2021 adding the following limitations: 
    PNG
    media_image1.png
    31
    653
    media_image1.png
    Greyscale

and
    PNG
    media_image2.png
    84
    819
    media_image2.png
    Greyscale
does not materially reduce and/or simplify the issue for appeal, and in fact, introduces new considerations, including but not limited to potential issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as well as a reevaluation of the rejection of claims under 35 U.S.C. 103 over Hattori et al. (‘590), further consideration and a structure search, all of which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. 
In response to applicants’ arguments that the prior art of record does not teach the use of the compounds of formula I1, I3 and I4 in applicants’ proposed claimed % amounts, the Examiner In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980). 
In response to applicants’ reference to comparative Examples herein the specification as originally filed, evaluation of such cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. For instance, before even considering whether the Examples indeed illustrate any unexpected advantages achieved with the proposed % amount of compounds of formulae I1, I3 and I4, it is not readily apparent whether the fact presented therein the comparative Examples herein the specification as originally filed are even germane to the rejection at issue under 35 U.S.C. 103 over Hattori et al. (‘590). 
Applicants are reminded that allowable subject matter was indicated in paragraph 13 of the previous FINAL office action the merits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722